DETAILED ACTION
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-18 & 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The closest prior art is Tsutsui (US 2016/0019540) which teaches a process of using tokens in a client-server network architecture which encrypts information with a token, previously generated at a server, such that upon decryption, the token associated with the decrypted information is matched to the previously generated tokens from the server, in order to perform an update process. Nonetheless, while Tsutsui is substantially similar, the invention as claimed includes a number of differences that are deemed beyond a level of obviousness for one of ordinary skill in the art, and rather appears to require hindsight reconstruction to modify Tsutsui to arrive at Applicant’s invention as claimed. Tsutsui discloses the process deemed similar above is performed with respect to payment data prior to play of a game and through use an intermediary device such as a mobile terminal that communicates with a server and then to a gaming machine, while the invention as claimed requires said similar process be performed while the player plays the game on the terminal device upon which the game is being played. For additional details, Applicant’s remarks filed April 1, 2021 are referenced herein as being deemed persuasive with respect to the Tsutsui disclosure versus the invention as claimed. Accordingly claims 1-18 & 21-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723.  The examiner can normally be reached on Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715